DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US PG Pub 2005/0151782).
For claim 1:  Ishida et al. teaches a printing system including a recording apparatus 3, 21 and a reading apparatus 4 (see paragraph 79, scanner 4), the recording 21 apparatus including a housing (see Fig. 5, generally depicting the recording unit 21 which is considered the main body of the printer 3 which is the housing) that incorporates a printing unit 21 that performs printing on a recording medium P, the housing 3 including a front surface portion 12 having a discharge port 12 for discharging the recording medium P on which printing is performed (see Fig. 6, generally “Front” as labeled, see Fig. 1, opening most clearly seen here), a back surface portion facing the front surface portion (see Fig. 6, “Back” as labeled), and a side surface portion 6 connecting the front surface portion with the back surface portion (see Fig. 4, side surface 6 extending from front to rear), the printing system comprising: a holding unit 14, 17, 77 connected to the housing at least at one end, and holding the reading apparatus 5 above the 4 above the housing indicated at 50), wherein the holding unit includes a first fixing member 17, 77 for fixing to the back surface portion (see Fig. 4), and a second fixing member 14 for fixing to the side surface portion 6 (see Fig. 4).
For claim 2:  Ishida et al. teaches the printing system according to claim 1, wherein the second fixing member 14, 14 extends in a depth direction in the side surface portion 6, and fixes to a plurality of parts arranged along the depth direction (see Fig. 4, fixes the parts being the surface of the sidewall 6 at each of the elements 14 as depicted in Fig. 4).
For claim 3:  Ishida et al. teaches the printing system according to claim 1, wherein the second fixing member fixes by being co-fastened with the side surface portion 6 (see Fig. 4, as shown).
For claim 4:  Ishida et al. teaches the printing system according to claim 1	wherein the second fixing member is connected to the first fixing member on a top surface of the housing (see Figs. 1 and 4, the elements of Fig. 4 are closed and atop the top surface of housing in the arrangement of Fig. 1, in which case the second fixing member 14 is connected via elements 71, 77 to the first fixing element 17a, 17).
For claim 5:  Ishida et al. teaches the printing system according to claim 4, wherein the second fixing member 14, 14 fixes to the housing 6 at an end portion of the top surface of the housing (see Fig. 4, fixed at a side end portion of the top surface of the housing defined by the side wall 6 and other orthogonal walls).
For claim 6:  Ishida et al. teaches the printing system according to claim 5, wherein the second fixing member includes two side surface members 14, 14  facing each other on the top 5 bridging the side surface members 14, 14; in Fig. 1, the right side of the device is shown where the surface members 14, 14 are disposed on the left side, but the general structure forming the housing of the image forming device 4 is substantially similar) connecting the two side surface members 14, 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US PG Pub 2017/0180573) in view of Smith (US PG Pub 2016/0202734).
For claims 1 and 9:  Kuroki et al. teaches a printing system 100 including a recording apparatus 3, 4, 11 and a reading apparatus 2, the recording apparatus 3, 4, 11 a housing 3, 4 that incorporates a printing unit 3 (see paragraph 17) that performs printing on a recording medium (see paragraph 16, sheet), the housing including a front surface portion having a discharge port (see Fig. 2, portion 7, in the direction D12, the front being the portion facing in the direction D12), a back surface portion (see Fig. 2, portion opposite front, in the right direction) facing the front surface portion, a side surface portion (see Fig. 2, the surface portion of section 2 behind portions 5, 61) connecting the front surface portion with the back surface portion, the printing system comprising a holding unit 11 connected to the housing 3, 4 at least 1, 2 above the housing 3, 4 (see Fig. 2), the holding unit include at least a first fixing member 11 for fixing the back surface portion.  Kuroki et al. does not teach that the holding unit includes a second fixing portion for fixing the side portion.  However, Smith teaches providing the input panel 16 with a fixing member 46, 48 for fixing to the side surface portion (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kuroki et al. to provide the input device 5, 51 positioned against the side surface of the printer in the image reading portion 2 with the fixing portion as a second fixing portion as taught by Smith for the purpose of allowing a pivoting input section for more easily inputting data to the printing system.  Note that operation portion 5 in the Kuroki et al. reference is also taught as pivotably supported by the housing 11 (see paragraph 18), so Smith provides a more structurally detailed teaching of an operation unit being at least inclusive of an input unit which is pivotable supported.
For claim 7:  The combination of Kuroki et al. and Smith teaches the printing system of claim 1 and Smith teaches an operation unit 16 configured to receive an input instruction (see Fig. 3), a cable 46 configured to electrically connect the operation unit with the main system (see Fig. 11, see Fig. 15) wherein the cable is wired through the second fixing member (see Figs. 3 and 11, the cable is part of element 46 which is the second fixing member).  In combination, the operation member being the keyboard input device receiving an input is connected to operate the reading apparatus (see paragraph 18 of Kuroki et al., operation portion 5 is the input and receives inputs to control the entire printing device).
For claim 8:  The combination of Kuroki et al. and Smith teaches the printing system according to claim 7, and Smith teaches that the operation unit 16 is held rotatably relative to the second fixing member 46, between a first position located more inward than a side surface of the housing (see Figs. 3 and 4, upright and within the form factor of the side surface 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/             Primary Examiner, Art Unit 2853